DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-19 and 21 are presented for examination.
	Claim 20 has been canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-17 and 19 of U.S. Patent No. 11,228,662 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

Claim 1 of above patent contains every element of claim 1 of the instant application
Claim 2 of above patent contains every element of claim 2 of the instant application.
Claim 3 of above patent contains every element of claim 3 of the instant application.
Claim 3 of above patent contains every element of claim 4 of the instant application.
Claim 4 of above patent contains every element of claim 5 of the instant application.
Claim 5 of above patent contains every element of claim 6 of the instant application.
Claim 6 of above patent contains every element of claim 7 of the instant application.
Claim 7 of above patent contains every element of claim 8 of the instant application.
Claim 1 of above patent contains every element of claim 9 of the instant application.
Claim 8 of above patent contains every element of claim 10 of the instant application.
Claim 12 of above patent contains every element of claim 12 of the instant application.
Claim 13 of above patent contains every element of claim 13 of the instant application.
Claim 13 of above patent contains every element of claim 14 of the instant application.
Claim 14 of above patent contains every element of claim 15 of the instant application.
Claim 15 of above patent contains every element of claim 16 of the instant application.
Claim 16 of above patent contains every element of claim 17 of the instant application.
Claim 17 of above patent contains every element of claim 18 of the instant application.
Claim 11 of above patent contains every element of claim 19 of the instant application.
Claim 19 of above patent contains every element of claim 21 of the instant application.
Claims 1-19 and 21 of the instant application therefore are not patentably distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 6-8, 10-14, 16-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al (hereafter, “Inagaki”), US 2010/0092155 A1.

Regarding claim 1, Inagaki teaches a method, comprising: 
receiving a media stream with a receiving device (i.e., a display control apparatus includes a receiving unit configured to receive a television broadcast signal, page 1 paragraph [0017] and page 3 paragraph [0052]), wherein the media stream includes a position indication of at least one participant (i.e., acquiring player position information regarding a player’s position from the video signal, page 3 paragraph ]0056]); 
receiving at least one participant selection from a user interface device (i.e., a particular player is selected in the sub-display area, Fig 5 and page 9 paragraph [0189- [0192]); 
retrieving participant information based on the at least one participant selection (i.e., the photo of the face of the selected player is displayed with lighter highlighting...the name and the uniform number of the player are displayed to the right of the photo, page 10 paragraph [0231]); and 
providing the participant information (i.e., the photo of the face of the selected player is displayed with lighter highlighting...the name and the uniform number of the player are displayed to the right of the photo, page 10 paragraph [0231]) and the position indication of the at least one selected participant to the presentation device (i.e., when a particular player is selected in a sub-display area…the cursor surrounds the player on the basis of the player position information, page 5 paragraph [0111]), wherein the participant information follows the position indication of the at least one selected participant on the presentation device (i.e., displaying the player information in the vicinity of the player on the basis of the player position information, page 3 paragraphs [0060]-[0061]).

Regarding claim 2, Inagaki teaches the method of claim 1, wherein the media stream identifies one or more participants currently participating in the media stream (i.e., page 5 paragraph [0095]).

Regarding claim 3, Inagaki teaches the method of claim 1, wherein the media stream comprises a list of participants currently being presented in the media stream (i.e., page 5 paragraph [0095]).

Regarding claim 4, Inagaki teaches the method of claim 1, wherein the media stream comprises an identifier of at least one participant currently being presented in the media stream (i.e., page 5 paragraph [0095]).
Regarding claim 6, Inagaki teaches the method of claim 4, wherein the identifier comprises a highlighted outline linked to the at least one participant (i.e., page 5 paragraphs [0105]- [0109]).
Regarding claim 7, Inagaki teaches the method of claim 1, wherein the position indication is embedded in the media stream (i.e., page 1 paragraph [0017]).

Regarding claim 8, Inagaki teaches the method of claim 1, wherein the participant information is embedded in the media stream (i.e., page 1 paragraph [0017]).
Regarding claim 10, Inagaki teaches the method of claim 1 wherein the media stream is at least one of: a sporting event media stream, a movie media stream, a television show media stream, a musical event media stream, and an internet video media stream (i.e., page 1 paragraph [0018]).

Regarding claims 11-14 and 16-19, those claims recite a receiving device for performing method claims 1-4 and 6-9, discussed above, same rationale of rejections is applied. 
In addition, Inagaki discloses a communication receiver (i.e., a receiving unit, page 1 paragraph [0017] and page 3 paragraph [0052]); a control logic (i.e., control unit 50, Fig. 1 and page 3 paragraphs [0055]- [0056]), a multimedia renderer (i.e., Inagaki, in page 3 paragraph [0053], discloses control unit 50 controls the display device 20 to display a broadcast video. Inagaki, in page 3 paragraph [0056], also discloses control unit 50 has a function of displaying the player information), a user communication transceiver (i.e., control unit 50 has a function of setting cursor on a player selected by provided player information and displayed on the display device, Fig. 1 page 3 paragraphs [0058]- [0060]).

Regarding claim 21, this claim recites a system for performing a method claim 1, discussed above, same rationale of rejection is applied. 
In addition, Inagaki discloses a memory configured to store computer readable instructions (i.e., page 12 paragraph [0255]); and a processor communicatively coupled to the memory, wherein the processor, when executing the computer readable instructions for performing a method (i.e., page 12 paragraphs [0254]- [0255]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (hereafter, “Inagaki”), US 2010/0092155 A1, in view of Farrell, US 2017/0104957 A1.

Regarding claim 5, Inagaki teaches the method of claim 4.
Inagaki does not explicitly teach wherein the identifier comprises a pop-up window linked to the at least one participant.
Farrell teaches a pop-up window linked to the at least one participant (i.e., page 3 paragraphs [0032]- [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Inagaki to comprise a pop-up window linked to the at least one participant as taught Farrell. One would be motivated to do so to allow participant information to be displayed as an overlay on the display screen in proximity to the selected participant.
Regarding claim 15, this claim recites limitation that is similar to claim 5, same rationale of rejection is applied.

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al (hereafter, “Inagaki”), US 2010/0092155 A1, in view of Burrows et al (hereafter, “Burrows”), US 2015/0352450 A1.

Regarding claim 9, Inagaki teaches the method of claim 1,
Inagaki does not explicitly teach wherein the participant information comprises statistics associated with the at least one selected participant.

	Inagaki does not explicitly teach the participant information comprises statistics associated with the at least one selected participant.
	Burrows teaches the participant information comprises statistics associated with the at least one selected participant (i.e., at least one statistic associated with at least one player, page 32 paragraph [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Inagaki to comprise statistics associated with the at least one selected participant as taught by Burrows. One would be motivated to do so to allow further participant information such as the statistic(s) to be seen when a user wants.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441